Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6-12 and 14-18, drawn to a method for treating a subject who has asthma or COPD comprising detecting an airway mucus occlusion in a lung segment of the subject and administering a therapeutically effective amount of a mucolytic agent or a type 2 inflammation inhibitor where the subject has an airway mucus occlusion in at least one lung segment and a method of treating a subject in need thereof with a therapeutically  effective amount of a mucolytic agent or a type 2 inflammation inhibitor to the subject where the subject has an airway mucus occlusion in at least four lung segments).
Group II, claim(s) 20, drawn to A method for detecting type 2 inflammation in a subject, comprising detecting an airway mucus occlusion in a lung segment and .
Group III, claim(s) 22, drawn to a diagnostic method comrpsing detecting an airway mucus occlusion in a lung segment of a subject.
Group IV, claim(s) 23, drawn to a method for identifying in a subject that is likely to respond or be responsive to treatment with a mucolytic agent or a type 2 inflammation inhibitor comrpsing detecting an airway mucus occlusion in a lung segment  and identifying the subject as likely to respond or be responsive to a treatment with a mucolytic agent or a type 2 inflammation inhibitor  if the subject has an airway mucus occlusion in a lung segment.
Group V, claim(s) 24, drawn to drawn to a method for identifying in a subject that is unlikely to respond incompletely responsive or unresponsive to treatment with a with an anticholinergic agent, a bronchodilator or a corticosteroid  comprising detecting an airway mucus occlusion in a lung segment  and identifying the subject as unlikely to respond, incompletely responsive or unresponsive to treatment with a with an anticholinergic agent, a bronchodilator or a corticosteroid  if the subject has an airway mucus occlusion in a lung segment.
Group VI, claim(s) 30, 31, 41 and 43 drawn to a system comrpsing a scanner configured to capture one or more lung images of a subject; at least one data process and at least one memory storing instruction which when executed by the data processor result in operations pertaining to determining if the subject has a mucus plug, diagnosis based on the detection of an airway mucus occlusion; and identifying one or .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II-V lack unity of invention because even though the inventions of these groups require the technical feature of detecting an airway mucus occlusion in a lung segment of a subject , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Alton et al. (US 20140242690)   teaching the use of CT to measure mucus plugging in the lung. Mucus plugging is reasonably interpreted as a mucus occlusion because they both refer to a blockage of an airway passage. Further, Arsian et al. (J. Clin. Immunol. (2016) 36: 66-72) teach that CT or MRI can be used to detect  mucus plugs in lungs (abstract; adjoining paragraph page 68).
Groups I-V and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I-V are drawn to treatment and/or detection methods while Group VI is drawn to a scanner that captures lung images, a data processor and a memory storing unit with the recited capabilities. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653